DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 1-2 contain illegible text.  Furthermore Figure 2 contains arrows starting from nowhere (first arrow) or pointing to nowhere (last arrow). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in the preamble “a method of detecting interest in a topic by user devices of a discoverable network”. However the claim merely results in obtaining a set of articles by a target server and compiling identifiers of the set of articles by a network server. Furthermore, it is not clear how the network server is “compiling identifiers of the set of articles” 
Claim 9 seems to further describe the roles of the target server and the network server regarding the set of articles. However it is not clear how the network server obtains the set of articles in order to compile articles identifiers. Again it seems that the set of articles had been identified already when retrieved.
Claim 11 last five lines are unclear. Claim 11 recites “receiving a query for an item corresponding to at least one article of the vector index”, the next limitations reads: obtaining identifiers of a set of articles corresponding to the item. Note in the case of the item corresponds to one article, the set of article will contain only one article. Does applicant intend to mean each article has several identifiers?
The dependent claims do not cure the deficiencies of their parent claims.
Art rejection is applied to claims 1-15 as best understood in light of the rejection under 35 U.S.C. 112 discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shapira et al (US 20080319986), in view of Shen et al (US 20070198339).   
Regarding claim 1, Shapira substantially teaches a method of detecting interest in a topic by user devices of a discoverable network, comprising:
building by a target server a vector index of articles accessible on a digital data network (see at least [0070] items are sorted into a vector, each 
querying for an item the vector index over the digital data network by a device (see at least [0045] A request may come from a user who asks the system to submit/send him new items to read ("pull" mode), or from the system which initiates the distribution of relevant items to subscribed users ("push" model). Note since the articles are sorted into vectors and indexed as shown by Shapira, clearly the vector index is used for querying for an item or a topic;
obtaining a set of articles by the target server corresponding to the item (see at least [0090] After the algorithm computes Rank(k) for all the items in the repository, it sorts the items according to Rank(k) and presents the user with the sorted list.  The higher an item is on the list, the better rank it has. If the user wants to view only, say, twenty items, the user is presented with the last 20 items from the list);
compiling identifiers of the set of articles, by a network server of the discoverable network communicatively connected to the digital data 
The difference is Shapira does not specifically use the language of a target server, a network server. However, the method of Shapira clearly operates in the context of a network including servers (see at least [0037], [0094]). Furthermore it is common practice in the art to use specialized servers when needed as shown by Shen (see at least [0060]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different servers for different tasks depending on applications/users requirements as taught by Shen.

 Regarding claim 2, Shapira/Shen further teaches or suggests the method of claim 1, further comprising:
retrieving by the target server from the network server a set of addresses for user devices interacting on the discoverable network with articles of the set of articles (see at least Shapira [0105-[0108] user ID, item ID).


making accessible by the network server to an ad platform server, the set of addresses (see at least Shen [0027] Figure 1).

Regarding claim 4, Shapira/Shen further teaches or suggests the method of claim 2, further comprising:
delivering an advertisement to the user devices of the set of addresses, the advertisement relevant to the item (see at least Shen [0037]).

Regarding claim 5, although Shapira/Shen does not specifically show the method of claim 1, wherein the device of querying is the target server, Shapira clearly teach the method uses conventional devices (see at least [0094]. it would have been obvious to one of ordinary skill in the art to use the target server as a querying device before the effective filing date of the claimed invention depending on users/applications requirements.

Regarding claim 6. Shapira/Shen further teaches or suggests the method of claim 1, wherein building includes searching by the target server 
detecting by the target server articles of the article server, indexing the articles of the article server, and storing a vector index of the articles by the target server (see at least Shapiro [0070] items are sorted into a vector, each item in the vector has a value CF-Rank(k) that is equal to its vector index,  Figure 3 Compute item vectors).

Regarding claim 7, Shapira/Shen further teaches or suggests the method of claim 6, wherein storing places the vector index in a database communicatively connected to the target server (see at least Shapira Figures 3-5) note since the vector index in the method of Shapira/Shen is used for searching, clearly it has to be stored as claimed.

Regarding claim 8, Shapira/Shen further teaches or suggests the method of claim 3, further comprising;
delivering an advertisement to the user devices of the set of addresses, the advertisement relevant to the item (see at least Shen [0037].



Regarding claim 10, Shapira/Shen further teaches or suggests the method of claim 9, further comprising;
delivering an advertisement to the user devices of the set of addresses, the advertisement relevant to the item (see at least Shen [0037].

Regarding claim 11, Shapira substantially teaches a system for determining user devices interactive with a topical item, a digital data network is communicatively connected to an article server, comprising:

memory communicatively connected to the processor (see at least [0094]);
a database communicatively connected to the processor (see at least [0094]);
the memory includes instructions for processing by the processor for:
building a vector index of articles accessible from the article server via the digital data network (see at least [0070] items are sorted into a vector, each item in the vector has a value CF-Rank(k) that is equal to its vector index,  Figure 3 Compute item vectors); 
receiving a query for an item corresponding to at least one article of the vector index (see at least [0045] A request may come from a user who asks the system to submit/send him new items to read ("pull" mode), or from the system which initiates the distribution of relevant items to subscribed users ("push" model):
obtaining identifiers of a set of articles corresponding to the item (see at least [0090] After the algorithm computes Rank(k) for all the items in the repository, it sorts the items according to Rank(k) and presents the user 
feeding back the identifiers of the set of articles to a network server
communicatively connected to the digital data network (see at least Figure 2 block 7 sort items by CFR and return sorted vector). 
The difference is Shapira does not specifically show different servers of article server, network server. However, the method of Shapira clearly operates in the context of a network including servers (see at least [0037], [0094]). Furthermore it is common practice in the art to use specialized servers when needed as shown by Shen (see at least [0060]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different servers for different tasks while implementing the system of Shapira depending on applications/users requirements as taught by Shen.

Regarding claim 12, Shapira/Shen further teaches or suggests the system of claim 11 wherein the instructions further comprises making accessible by the network server addresses of the user devices interacting 
.
Regarding claim 13, Shapira/Shen further teaches of suggests the system of claim 11, wherein the memory includes instructions for processing by the processor for:
creating a set of the addresses for the user devices (see at least Shapira [0105]-[0108] user ID, item ID).

Regarding claim 14, Shapira/Shen further teaches or suggests the system of claim 12, wherein the memory includes instructions for processing by the processor for:
supplying the set of the addresses to an advertisement server (see at least Shen [0027] Figure 1).

Regarding claim 15, Shapira/Shen further teaches or suggests the system of claim 12, wherein the memory includes instructions for processing by the processor for:
retargeting an advertisement to the user devices, the advertisement is relevant to the topical item (see at least Shen [0089], Figure 5B).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jones et al (US 20090100047) teach a method and system for matching a search request to a human assistant and/or other items based on information indicated in a profile associated with the search request.  A ranking of a guide is determined based on matching of information associated with the guide and information associated with a search request.  Profile information such as demographic, geographic, personality, areas of interest, people, hobbies, etc. may be used in addition to other information such as keywords or categories which are associated with a request in order to select a guide.  Items such as a search result, an advertisement, a search resource, a previous query, etc. may be selected based on profile information associated with the item.  Profile information may be associated with an item based on profile information associated with a guide and/or a user who has expressed an opinion regarding the item.
Levkovitz et al (US 20070088801) teach delivering targeted advertisements using Wireless Application Protocol.  For example, a wireless communication device includes: a server to receive a request 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        11 September 2021